UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6642


ROBERT CRAIG BARBEE,

                Plaintiff - Appellant,

          v.

MUNICIPALITY   OF   CABARRUS   COUNTY; ROXANN   VANEEKHOVEN,
District   Attorney;   CONCORD  POLICE DEPARTMENT;   PATRICK
MCCLASKEY; PATRICK TIERNEY; NORTH CAROLINA DEPARTMENT OF
PUBLIC SAFETY,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:16-cv-00194-TDS-LPA)


Submitted:   October 18, 2016             Decided:   October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Craig Barbee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert    Craig   Barbee    appeals    the   district    court’s       order

accepting     the   recommendation     of   the    magistrate       judge    and

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).        We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.      Barbee v. Municipality of Cabarrus Cty.,

No. 1:16-cv-00194-TDS-LPA (M.D.N.C. Apr. 19, 2016).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials   before     this    court    and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                       2